          Case 5:20-cv-03294-SAC Document 6 Filed 12/10/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


GERALD D. HAMBRIGHT,

               Petitioner,

               v.                                                 CASE NO. 20-3294-SAC

STATE OF KANSAS,

               Respondent.



                                  ORDER TO SHOW CAUSE

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

The Court grants Petitioner’s motion for leave to proceed in forma pauperis. The Court has

conducted an initial review of the Petition and for the reasons that follow, the Court directs

Petitioner to show cause why this matter should not be dismissed without prejudice.

Background

       Petitioner is a pretrial detainee and his grounds for relief involve his state criminal

proceedings. Although Petitioner’s claims are not clear, he appears to be arguing that his

criminal proceedings were taken off the docket for a competency determination. See Docs. 1, 3.

His request for relief seeks to “fix the wrong,” to clean his criminal record, and to have his

medical bills paid. (Doc. 3, at 7.)

        An online Kansas District Court Records search shows that Petitioner’s state criminal

cases remain pending.        See State v. Hambright, Case Nos. 19-CR-3853 and 20-CR-1109

(Sedgwick County District Court).

Discussion

       A state prisoner must exhaust all available state-court remedies before pursuing federal


                                               1
          Case 5:20-cv-03294-SAC Document 6 Filed 12/10/20 Page 2 of 3




habeas relief unless it appears there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect the petitioner’s rights. See 28

U.S.C. § 2254(b)(1); see also Bland v. Sirmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state

prisoner generally must exhaust available state-court remedies before a federal court can

consider a habeas corpus petition.”); Madden v. Cleveland Cty., 671 F. App’x 725, 726 (10th Cir.

Dec. 20, 2016) (unpublished) (“And insofar as Plaintiff seeks habeas relief under 28 U.S.C.

§ 2241 from his prosecution, he is barred for failure to first exhaust available state remedies.”)

(citing Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010) (“The exhaustion of available

administrative remedies is a prerequisite for § 2241 habeas relief.”)); Montez v. McKinna, 208

F.3d 862, 866 (10th Cir. 2000) (“A habeas petitioner is generally required to exhaust state

remedies whether his action is brought under § 2241 or § 2254.”). The burden of proving

exhaustion rests with the prisoner. Madden, 671 F. App’x at 726 (citing Olson v. McKune, 9

F.3d 95 (10th Cir. 1993)).

       In Arter v. Gentry, the Tenth Circuit agreed with the district court’s decision construing a

pretrial detainee’s claim of excessive bail as a claim under § 2241 and denying habeas relief for

failure to exhaust state court remedies and noting that the Younger abstention doctrine, Younger

v. Harris, 401 U.S. 37 (1971), “compels us to avoid interference in ongoing state proceedings

when the state courts provide an adequate forum to present any federal constitutional

challenges.” Arter v. Gentry, 201 F. App’x 653, 653–54 (10th Cir. 2006) (unpublished).

Likewise, in Tucker v. Reeve, a state pretrial detainee challenged his pretrial detention, alleging

state officials set excessive bond, denied him a speedy trial, and engaged in illegal searches and

seizures. Tucker v. Reeve, 601 F. App’x 760 (10th Cir. 2015) (unpublished). The Tenth Circuit

found the district court’s application of the Younger abstention doctrine to be appropriate. Id. at



                                                2
          Case 5:20-cv-03294-SAC Document 6 Filed 12/10/20 Page 3 of 3




760–61; see also Albright v. Raemisch, 601 F. App’x 656, 659–60 (10th Cir. 2015)

(unpublished) (dismissing § 2241 petition challenging, inter alia, violation of rights against

excessive bond, for failure to exhaust state court remedies).

       In Hodson v. Reams, the Tenth Circuit found that the district court did not err in finding

that the court must abstain from exercising jurisdiction over petitioner’s challenge to the

Colorado competency statute and allegations of ineffective assistance of counsel based on the

Younger abstention doctrine.     Hodson v. Reams, 823 F. App’x 659, 662 (10th Cir. 2020)

(unpublished); see also Hodson v. Reams, 729 F. App’x 661 (10th Cir. 2018) (unpublished).

       Because Petitioner’s state criminal case is pending, he should show good cause why his

Petition should not be dismissed without prejudice to refiling after his state criminal matters are

resolved and he has exhausted available state court remedies.

       IT IS THEREFORE ORDERED THAT Petitioner’s motion for leave to proceed in

forma pauperis (Doc. 4) is granted.

       IT IS FURTHER ORDERED THAT Petitioner is granted until January 4, 2021, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why his Petition should not be dismissed without prejudice to refiling after his state

criminal matters are resolved.

       IT IS SO ORDERED.

       Dated December 10, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 3
